DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority from U.S. Provisional Application No. 63/067,124, filed on August 18, 2020. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. U.S. Publication No. 2021/0369741 A1 in view of Moriarty et al. U.S. Patent No. 6,900,191 B1.
Claims 1-11 of the instant application claim a method for treating a patient who is covid-19 positive as well as preventing COVID-19 in a negative person or a person of unknown covid-19 status comprising administering to the patient an effective amount of 1-alpha-hydroxyvitamin D5 or related compounds.
Lu et al. teaches that vitamin D is primarily known as a supplement, however, when provided in significantly high doses with a strategic regimen, it becomes an intervention that can help prevent and treat inflammation [0002]. Lu et al. teaches that for symptomatic COVID19 patients, the progression of symptoms from fever and body aches to worsening shortness of breath and multi-organ failure is a hallmark feature of immune activation and inflammation, and by correcting this immune dysregulation, COVID-related symptoms can be reduced, and ultimately, disease severity, and potentially the need for mechanical ventilation, ICU admission, and death can also be reduced or eliminated [0002].  Lu et al. teaches a method of treating SARS-CoV-2 infection comprising the administration of a composition comprising vitamin D, an analog, or metabolite thereof [0003].  
Lu et al. teaches methods and compositions to treat a subject in need thereof which includes a subject having or at risk for developing inflammation and/or an inflammatory response, such as in response to an infection that negatively affects the lungs. By way of example, a subject in need thereof may be a subject diagnosed with, at risk for, or likely to be infected with a virus such as SARS CoV-2 [0015].  Lu et al. further teaches that "treat" or "treatment" encompass both "preventative" and "curative" treatment wherein "Preventative" treatment is meant to indicate a postponement of development of a disease, a symptom of a disease, or medical condition, suppressing symptoms that may appear, or reducing the risk of developing or recurrence of a disease or symptom and "Curative" treatment includes reducing the severity of or suppressing the worsening of an existing disease, symptom, or condition [0016]. Thus, treatment includes ameliorating or preventing the worsening of existing disease symptoms, preventing additional symptoms from occurring, ameliorating or preventing the underlying systemic causes of symptoms, inhibiting the disorder or disease, e.g., arresting the development of the disorder or disease, relieving the disorder or disease, causing regression of the disorder or disease, relieving a condition caused by the disease or disorder, or stopping the symptoms of the disease or disorder [0016].  Thus Lu et al. teaches treating or preventing covid-19 comprising the administration of vitamin D, analogs thereof or metabolites thereof.
Lu et al. teaches that vitamin D is often administered orally but it can also be administered via numerous other conventional routes, including parenterally and topically [0027].  Lu et al. teaches that in some embodiments, the composition is administered via one or more of the following routes: orally (e.g., as a capsule, tablet, liquid, or gel), parenterally (e.g., subcutaneously, intramuscularly, or intravenously), topically (e.g., as a cream or lotion, via iontophoresis, or transdermally, e.g., via a patch), and via inhalation [0064].
Lu et al. teaches in some embodiments, the methods are useful to prevent and treat pulmonary inflammation, and pulmonary and organ failure, wherein the pulmonary inflammation is caused by an infectious agent such as the coronavirus SARS-CoV-2, and the subject is diagnosed with or at risk of COVID-19 [0062]. Lu et al. teaches that as shown therein, given in high doses with a strategic regimen, vitamin D is an intervention that is safely tolerated by the general and at risk population and it can help prevent and treat inflammation, for example, in symptomatic COVID19 patients [0063]. Lu et al. teaches that in symptomatic COVID19 subjects, the progression of symptoms from fever and body aches to worsening shortness of breath and multi-organ failure is a hallmark feature of immune activation and inflammation and by correcting the immune dysregulation COVID-related symptoms and disease severity can be reduced or eliminated [0063].  Lu et al. specifically teaches treating COVID-19 comprising the administration of high dose vitamin D (page 15 example 2).
Thus Lu et al. teaches methods of treating or preventing COVID-19 comprising the administration of vitamin D, an analog, or metabolite thereof.
Lu et al. does not teach 1-alpha-hydroxyvitamin D5 or related compounds.  Lu et al. does not teach treating patients unwilling or unable or adverse to vaccination.  Lu et al. does not teach treating immunocompromised persons.
Moriarty et al. teaches that vitamin D is a secosteroid and is classified as a hormone within the steroid hormone family (column 1 lines 20-23).  Moriarty et al. teaches that vitamin D's are differentiated on the basis of side-chain chemical structures into different series, e.g., D2, D3, D4, D5, and D6 (column 1 lines 23-25). Moriarty et al. teaches that to date, attention has been focused almost exclusively on the vitamin D3 series of compounds, and in its biological form, vitamin D3 is inactive until it is metabolized to 1-alpha-25-dihydroxyvitamin D3, the natural metabolite (column 1 lines 25-30). Moriarty et al. teaches that high doses of vitamin D3 causes the potentially fatal build-up of calcium in the body and thus numerous analogues of vitamin D have been synthesized that possess reduced calcemic activity (column 1 lines 39-50).  Moriarty et al. teaches that 1-alpha-hydroxyvitamin D5, while not completely devoid of calcemic activity, exhibits lower toxicity than the active metabolite of vitamin D3 (column 11 lines 28-31).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Lu et al. which teaches a method of treating and preventing COVID-19 infection comprising the administration of a high dose of vitamin D, an analog, or metabolite thereof, with the teachings of Moriarty et al. which teaches 1-alpha-hydroxyvitamin D5, a vitamin D analog having reduced toxicity as compared to the active metabolite of vitamin D3.  Thus since 1-alpha-hydroxyvitamin D5 is a vitamin D analog with reduced toxicity associated with high dosages, a person of ordinary skill in the art would have been motivated to administer 1-alpha-hydroxyvitamin D5 with a reasonable expectation of improved results since said compound exhibits reduced side effects as compared to the active vitamin D3 analog.  Thus treating and preventing COVID-19 infection comprising the administration of 1-alpha-hydroxyvitamin D5 is rendered obvious in view of the cited prior art teachings.
Lu et al. further teaches that since December 2019, the outbreak of a novel coronavirus, severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2), infection (coronavirus disease 2019 [COVID-19]) that started in Wuhan, Hubei Province, People's Republic of China, is now a global pandemic [0057]. Although patients initially present with fever with or without respiratory symptoms, various degrees of pulmonary abnormalities develop later in all patients, and these are typically observable via chest computed tomography (CT) imaging [0057]. Lu et al. teaches that there is a high rate of transmission of COVID-19 [0057].
Thus, even though Lu et al. does not specifically teach treating the patients as claimed in the instant claims, it would have been obvious to a person of ordinary skill in the art to treat everyone since everyone is at risk for COVID19 infection.  Thus treating all patients including those unwilling, unable or adverse to being vaccinated, as well as those who are immunocompromised are rendered obvious.  Furthermore, since the prior art renders obvious administration of the same compound as claimed for the same purpose of treating and preventing COVID-19 infection, the same effects as claimed are also rendered obvious.  Thus administration of 1-alpha-hydroxyvitamin D5 will necessarily reduce the viral load in the airways of infected persons to decrease or eliminate the risk of transmission to other persons as claimed in claims 5 and 11 of the instant application.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
	Claims 1-11 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM